UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
WILMINGTON SAVINGS FUND
SOCIETY, FSB, D/B/A CHRISTIANA
TRUST, NOT INDIVIDUALLY BUT AS
TRUSTEE FOR PRETIUM MORTGAGE
ACQUISTION TRUST,                                            ORDER ADOPTING REPORT
                                                             AND RECOMMENDATION
                          Plaintiff,                         19-CV-5966 (DRH)(SIL)
-against-

MIR A. ASADSAIF, MIR. N. KHAN, FARZANA
SAIF, and MATS GROUP, INC.,

                           Defendants.
-------------------------------------------------------X



        Presently before the Court is the Report and Recommendation of Magistrate Judge

Steven I. Locke, dated June 9, 2021, recommending that Plaintiff’s motion for default judgment

be granted in part and denied in part as follows: (1) that Plaintiff be awarded damages in the

amount of $540,054.40 against defendants Asadsaif, Khan and Saif, which includes: (i) the

unpaid principal balance on the Note of $389,723.00; (ii) the unpaid balance under the Loan

Modification Agreement of $104,191.33; (iii) $45,695.55 in unpaid accrued interest from

November 1, 2018 to June 9, 2021 at a rate of 4.500%, plus per diem interest of $48.04 until

judgment is entered, and post-judgment interest pursuant to 28 U.S.C. § 1961(a); (iv) advances

for hazard insurance of $2,693.00; (v) advances for taxes of $14,811.88; (vi) advances for

property inspections and preservation of $630.00; (vii) filing fees and costs of $1,890.00; and

(viii) a credit in the amount of Defendants’ prior payments – $2,311.66 – applied to the above

amounts; (2) that the request for attorneys’ fees be denied without prejudice to renewal upon



                                              Page 1 of 3
submission of the appropriate supporting documentation; and (3) that the a judgment of

foreclosure and sale be consistent with the Report and Recommendation be entered and that

Ernest Thomas Bartol, Esq. be appointed Referee to effectuate the sale of the Property.

       More than fourteen (14) days have passed since service of the Report and

Recommendation and no objections have been filed.

       Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report

and Recommendation for clear error, and finding none, now concurs in both its reasoning and its

result. Accordingly, the Court adopts the June 9, 2021 Report and Recommendation of Judge

Locke as if set forth herein. Accordingly,

       IT IS HEREBY ORDERED THAT Plaintiff’s motion for default judgment is (1)

granted to the extent that Plaintiff is awarded damages in the amount of $540,054.40 against

defendants Asadsaif, Khan and Saif, which includes: (i) the unpaid principal balance on the Note

of $389,723.00; (ii) the unpaid balance under the Loan Modification Agreement of $104,191.33;

(iii) $45,695.55 in unpaid accrued interest from November 1, 2018 to June 9, 2021 at a rate of

4.500%, plus per diem interest of $48.04 until judgment is entered, and post-judgment interest

pursuant to 28 U.S.C. § 1961(a); (iv) advances for hazard insurance of $2,693.00; (v) advances

for taxes of $14,811.88; (vi) advances for property inspections and preservation of $630.00; (vii)

filing fees and costs of $1,890.00; and (viii) a credit in the amount of Defendants’ prior payments

– $2,311.66 – applied to the above amounts ; and (2) denied without prejudice as to the request

for attorney’s fees; and

       IT IS FURTHER ORDERED THAT Plaintiff shall serve and file any renewed motion

for attorney’s fees within twenty (20) days of the date hereof. Entry of a judgment of foreclosure




                                       Page 2 of 3
and sale shall be held in abeyance pending either a decision on a renewed motion for attorney’s

fees or plaintiff’s failure to timely make a renewed motion for attorney’s fees.

Dated: Central Islip, New York                         s/ Denis R. Hurley
       June 29, 2021                                  Denis R. Hurley
                                                      United States District Judge




                                        Page 3 of 3
